      Case 2:17-cv-04704-SPL Document 25 Filed 03/07/19 Page 1 of 1




 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8                                             )   No. CV-17-04704-PHX-SPL
     Lucian Todor,
 9                                             )
                                               )
                       Plaintiff,              )   ORDER
10                                             )
     vs.
11                                             )
                                               )
     Computer Sciences Corporation,            )
12                                             )
13                     Defendant.              )
                                               )
14                                             )

15         Pursuant to the parties’ stipulation,
16         IT IS ORDERED:
17         1.     That the Stipulation of Voluntary Dismissal (Doc. 24) is granted;
18         2.     That this action is dismissed with prejudice in its entirety; and
19         3.     That the Clerk of Court shall terminate this action.
20         Dated this 7th day of March, 2019.
21
22
23                                                   Honorable Steven P. Logan
                                                     United States District Judge
24
25
26
27
28
